FOX, J.
Defendant in this cause has appealed to this court from a judgment of conviction in the criminal court of Buchanan county finding him guilty of robbery in the first degree.
On December 8, 1904, the prosecuting attorney of Buchanan county 'filed an information, duly verified, charging the defendant and one James Troutman, and one David Masner, with robbery in the first degree. The date of the alleged offense was May 6, 1904, and the name of the prosecuting witness was stated to be Emmett F. Johnson. At the March term, 1905, defendant *168asked for and was granted a severance. Defendant then filed affidavits charging the regular judge with prejudice, and asking for a change of venue. His motion was granted and Hon. Alonzo D. Burnes was called in to try the case. Defendant’s trial resulted in his conviction and a sentence to the penitentiary for five years. After the filing of unsuccessful motions for a new trial and in arrest of judgment, défendant appealed. Although time was given him in which to file a hill of exceptions, defendant failed to do so, and there is nothing before us for review except the record proper.
The record proper before us for consideration discloses that the information, which was duly verified, properly charged the defendant with the offense of which he was convicted. The trial proceeded in regular order; the jury were duly empaneled and sworn to try the case, and the verdict and judgment appear to be in regular form, and there is nothing left to be done except announce our conclusion, which is that the judgment should be affirmed, and it so ordered.
All concur.